PER CURIAM.
Canon 23, Code of Ethics Governing Attorneys, 31 F.S.A., entitled ATTITUDE TOWARD JURY, be and the same is hereby amended by striking all of Canon 23, and inserting in lieu thereof a new Canon 23 reading as follows, viz.:
“23. Relations With Jury.
“All attempts to curry favor with juries by fawning, flattery or pretended solicitude for their personal comfort are unprofessional. Suggestions of counsel, looking to the comfort or convenience of jurors, and propositions to dispense with argument, should be made to the Court out of the jury’s hearing.
■“Both before and during the trial, .a lawyer should avoid conversing or •otherwise communicating with a ju- or on any subject, whether pertaining to the case or not. Subject to any limitations imposed by law it is a lawyer’s right, after the jury has been discharged, to interview the jurors solely to determine whether their verdict is subject to any legal challenge provided he has reason to believe that ground for such challenge may exist, and further provided that prior to any such interview made by him or under his direction, he shall file in the cause, and deliver a copy to the trial judge and opposing counsel, a notice of intention to interview such juror or jurors setting forth in such notice the name of each such juror. The scope of the interview should be restricted and caution should be used to avoid embarrassment to any juror and to avoid influencing his action in any subsequent jury service.”
This amendment shall become effective June 15-, 1966,
It is so ordered.
THORNAL, C. J, and THOMAS, ROBERTS, DREW, CALDWELL, ERVIN and HOBSON (Retired), JTJ., concur.